Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-2, 5-7, 9-17, 19-21, 25-30, 33, and 38 are currently pending and are examined on the merits herein.  

                                                            Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d) for foreign priority based on an application filed in Great Britain on 04/04/2018, which papers have been placed of record in the file. 

						        IDS

	The information disclosure statements (IDS) submitted on 09/30/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.




Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 9-21, and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,027 (hereinafter Adam US Patent Application No. ‘027).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a 1,2,4-triazole acetamide compounds and pharmaceutical compositions comprising said compounds.  The claimed invention and U.S. Patent Adam ‘027 are rendered obvious over another as the claimed invention teaches a broad genus of 1,2,4-triazole compounds wherein the acetamide is attached at position 3 on the triazole ring whereas Adam ‘027 teaches a subgenus of 1,2,4-triazole compounds wherein the acetamide moiety is attached at position 2 and on the nitrogen atom.  Further, the examiner contends that these compounds are positional isomers and said compounds which are position isomers In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore, said compounds are rendered prima facie obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,385,027.


Claims 1-2, 5-7, 9-21, 25-27, 29-30, 33, and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,793,531 (hereinafter Adam US Patent Application No. ‘531).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of 1,2,4-triazole acetamide compounds and pharmaceutical compositions comprising said compounds.  The claimed invention and U.S. Patent Adam ‘531 are rendered obvious over another as the claimed invention teaches a broad genus of 1,2,4-triazole compounds wherein the acetamide is attached at position 3 on the triazole ring whereas Adam ‘531 teaches a method of activating long isoforms of PDE4 comprising administering a subgenus of 1,2,4-triazole compounds wherein the acetamide moiety is attached at position 2 and on the nitrogen atom.  Further the examiner contends that said compounds are positional isomers and compounds which are position isomers (compounds having the same radicals in physically different positions on the same In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore said compounds are rendered prima facie obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,793,531.

Claims 1-2, 5-7, 9-21, 25-27, and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-22 of U.S. Patent No. 11,046,660 (hereinafter Adam US Patent Application No. ‘660).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a 1,2,4-triazole acetamide compounds and pharmaceutical compositions comprising said compounds.  The claimed invention and U.S. Patent Adam ‘660 are rendered obvious over another as the claimed invention teaches a broad genus of 1,2,4-triazole compounds wherein the acetamide is attached at position 3 on the triazole ring whereas Adam ‘660 teaches a subgenus of 1,2,4-triazole compounds wherein the acetamide moiety is attached at position 2 and on the nitrogen atom of the triazole ring.  Further, the examiner contends that these compounds are positional isomers and said compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore, said instant compounds are rendered prima facie obvious.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 11,046,660.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 9 and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 9 and 14 are particularly vague and indefinite given that applicant is claiming R5 is defined as various groups that are further substituted with one or more fluoro groups but the term “for example” is added wherein only a selected number of the various groups are actually “fluoro substituted”.  Such recitation reflects the use of a narrow range that falls within a broader range within the same claim and thus render the claims indefinite.  The Examiner is unable to discern the limitation of the claims since such preferences lead to confusion over the intended scope of the claims.  
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not 

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 38 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for increasing cAMP with compound of Example 3 and while enabling for modulating the activity of PDE4, does not reasonably provide enablement for preventing every single disease or disorder mediated by excessive intracellular cyclic AMP signaling or for the use of all of the disclosed compounds to ameliorate the same aforementioned disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating or preventing a disease or disorder mediated by excessive intracellular cyclic AMP, comprising administering to a patient in need thereof an effective amount of a compound or a pharmaceutically acceptable salt or derivative as defined in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the amelioration of all diseases mediated by excessive intracellular cAMP signaling by administering every single compound of Formula (I), or for preventing any of the aforementioned diseases or disorders utilizing 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating or preventing a disease or disorder mediated by excessive intracellular cyclic AMP, comprising administering to a patient in need thereof an effective amount of a compound or a pharmaceutically acceptable salt or derivative as defined in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that the use of one specific compound in example 3 in reducing cAMP intracellular levels and while applicant tested compound of example 5 in determining 
		
	2.	The breadth of the claims

 	The claims are thus very broad insofar as they recite the “treatment of every single disease or disorder mediated by excessive intracellular cyclic AMP and/or the prevention of said diseases”. While “alleviation” might theoretically be possible for some diseases associated with excessive cAMP signaling comprising administering example 3 or 5, as a practical matter it is nearly impossible to achieve prevention of all diseases or disorders associate with excessive cAMP with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the amelioration and/or the prevention of every single disease or disorder mediated by excessive intracellular 


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of formula (I) could be predictably used for the prevention of all diseases and disorders mediated by excessive cAMP and/or amelioration of said diseases by administering every single compound of formula (I) as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 57, 9-17, 19-21, 25-30, 33, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adam et al. (WO 2016/151300 A1, cited by applicant and filed on an IDS 1449).  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Adam teaches triazole derivatives and their use as a PDE4 activators (see abstract).  Additionally, Adam teaches that the compounds of the invention for the treatment or prevention of disorders requiring a reduction of cAMP (see abstract and pg. 1, lines 3-8).  Specifically, Adam teaches compounds of Formula (I):
	
    PNG
    media_image1.png
    270
    336
    media_image1.png
    Greyscale

wherein R7, R8, R9, R10, R11 are H; R1 is H or alkyl; R12 and R13 are H; R14 and R15 are H; and R2, R3, R4, R5, and R6 are H (see pg. 3-4).  Additionally, Adam 2H) can be used in therapy in the treatment of disease or disorder mediated by excessive intracellular cAMP signaling (see pgs. 4 and 45).  Additionally, Adam teaches that the compounds of the invention is useful for the treatment of various conditions including Cushing disease, polycystic kidney disease, polycystic liver disease, HIV, AIDS, pancreatic cancer, leukemia, prostate cancer, and cardiac hypertrophy (see pgs. 5 and 10).  Adam also teaches that the compound of the invention are effective against PDE4 long isoforms including PDE4A4, PDE4 4/5, and PDE4A5 (see pg. 19).  Of interest, Adam teaches that the compounds of the invention were effective in reducing intracellular cAMP (see figures 5 + 6). Additionally, Adam teaches the compound Example A: N-(3-Fluorobenzyl)-2-(3-(4-chloro-3-fluorophenyl)-5-ethyl-1H-1,2,4-triazol-1-yl)acetamide.  Such compound renders obvious instant compound 2-(3-(chloro-3-fluorophenyl)-1-ethyl-1H-1,2,4-triazol-5-yl)-N-(3-fluorobenzyl)acetamide (instant claim 29; see pg. 71).                                                                                  	
	Adam does not specifically teach the compound of Formula (I).
	The examiner contends that while the instant formula attaches the acetamide moiety at position 3 of the 1,2,4-triazole ring, the compounds of Adam attaches the same moiety on the nitrogen at position 2 of the 1,2,4-triazole ring.  However, the examiner contends that these compounds are positional isomers and said compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Therefore, said compounds are rendered prima facie obvious by the prior art.

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the instant compounds as taught by Adam for reducing intracellular levels of cAMP given that Adam teaches similar compounds that are useful for reducing cAMP levels wherein said reduction can lead to treatment of various diseases including polycystic kidney disease and prostate cancer.  Thus, given the teachings of Adam, one of ordinary skill would have been motivated to formulate the instant compounds with the reasonable expectation of providing a composition that is effective in reducing cAMP and in treating prostate cancer.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/02/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.